This action is brought to recover damages for the alleged negligent killing of plaintiff’s intestate by defendant. The latter has appealed from a judgment in plaintiff’s favor and also from an order denying his motion to set aside the verdict on the ground that it is against the weight of evidence and that such verdict is excessive. On August 23, 1937 plaintiff’s intestate, a boy fourteen years of age, was riding a bicycle in a southerly direction on the State highway in Clinton county. The defendant was driving his automobile northerly on the same highway on the same occasion. The highway is seventeen and three-tenths feet in width with a substantial shoulder on each side. A collision occurred between the automobile and the bicycle as the result of which plaintiff’s intestate lost his life. There is evidence on which the jury could predicate a finding that the accident occurred on the westerly side of the highway where plaintiff’s intestate had a lawful right to be. The verdict on the question of negligence and freedom from contributory negligence is supported by *716the evidence. The jury allowed a recovery of $5,000. That amount is not so large as to warrant judicial interference. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and HefEeman, JJ.